Scudder, J. (dissenting in part).
Plaintiff purchased lots described by lot and block numbers upon a filed map. Subsequently the defendant purchased a number of lots shown upon the same map and built a warehouse and office building which partially encroached upon one of the streets shown on the map as Industrial place. Plaintiff seeks to restrain defendant from maintaining such buildings in the bed of the street, claiming that her right of easement is impaired and that her lots are damaged thereby. The fact that the land is low and marshy and that many of the streets shown on the map are not developed and are impassable, including Columbus avenue, upon which plaintiff’s lots front, is Immaterial. The question is whether or not plaintiff has a right of easement in and over Industrial place sufficient to support her claim to an injunction, while at the same time her right to an easement in the full length of Columbus avenue is conceded. In both directions on Columbus avenue, her right of access is unimpeded. Furthermore, she has access to cross streets lying north of her lots and leading to Hampton road. Industrial place is the only cross street lying south of her lots and between her lots and a salt water channel. I cannot distinguish the present case from Reis v. City of New York (188 N. Y. 58), where it was held that the purchaser of lots shown upon a filed map does not acquire an easement in all the streets shown upon the map. It was said (p. 72): “ The condition is complied with if there is access to a cross street in each direction. This seems to be as far as the doctrine of dedication by sale with reference to a plat or map has been carried by the courts of this State, although a broader rule prevails in some jurisdictions.” Inasmuch as plaintiff has direct access to arterial highways, both land and water, via Columbus avenue, I think she “ has not been deprived of any private easement to which she became entitled by reason of her purchase with reference to the * * * map.” (Reis v. City of New York, swpra, p. 73.) This court held in Nichols Copper Co. v. Connolly (208 App. Div. 667, 676; affd., 240 N. Y. 596) that “ the law in this State is quite different from that in other States. In this State a grantee of property abutting on a street does not acquire an implied easement on any street other than that on which he abuts, and on that street only to the next intersecting streets. In other words, it is really an easement of access.” The Court of Appeals restated the same principle in *206Matter of City of New York (East 177th St.) (239 N. Y. 119, 131) and in Matter of City of New York (Sedgwick Ave.) (213 id. 438, 444). I am constrained to base my conclusion squarely upon the authorities above cited. I, therefore, hold that the judgment should be modified by striking therefrom the provision giving plaintiff an easement in Industrial place, and by providing for an easement in Columbus avenue in the language proposed by a majority of my associates in this court.
Young, J., concurs.
Judgment modified in respect to limiting injunctive relief and without determining ultimate rights in the following particulars: (1) By striking from the first decretal paragraph thereof the words beginning with “ and easements of way ” and ending with “ as public highways ” and by adding in place thereof the words “ notwithstanding that said street is not in actual use as a public highway; ” (2) by striking therefrom the second decretal paragraph and by inserting in place thereof the following: “ That defendant, Gulf Refining Company, be and it hereby is perpetually enjoined from erecting or continuing to erect or maintain buildings or other structures in the bed of Columbus avenue, Oceanside, in the Town of Hempstead, County of Nassau, and from in any way obstructing or preventing plaintiff, her agents or assigns, from passing over or using the right of way over said street; except as to certain pipe lines existing in the bed of said Columbus avenue and which do not interfere with plaintiff's surface easement in said street, the maintenance of which is not enjoined.” As so modified the judgment is affirmed, without costs. Finding of fact No. 21 and those parts of conclusions of law Nos. 1 and 2 which refer to Industrial place are stricken out.